Citation Nr: 1125020	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1959.  

This appeal arises from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010 the Board of Veterans' Appeals (Board) reopened and remanded the claim.  The purpose of the remand was to have the Veteran examined and to obtain a medical opinion.  The Veteran was afforded a VA examination and a medical opinion has been obtained.  The development ordered by the Board has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No abnormality of the spine was noted on service entrance examination.  

2.  The spondylolisthesis diagnosed in service is a congenital disorder.  

3.  There is no evidence of record which indicates the symptoms of low back pain in service represent an increase in severity of the Veteran's spondylolisthesis.  

4.  The Veteran was discharged from service by reason of his spondylolisthesis, which was considered to have existed prior to service, and not aggravated by service.  

5.  Degenerative disease of the lumbosacral spine was first manifested many years after service separation and there is no evidence linking it to service.  






CONCLUSION OF LAW

Spondylolisthesis clearly and unmistakably existed prior to service and was not aggravated by service, and any other current back disability was not incurred in service.  38 U.S.C.A. §§ 1111,1131, 1132, 1137 (West 2002)38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In February 2006 the Veteran requested his claim for service connection for a back disorder be reopened.  In March 2006 the RO sent him a letter which explained how VA could help him with his claim, how the Veteran could help with his claim, and what the evidence must show to support his claim.  A June 2006 letter from the RO to the Veteran informed him of how VA assigns disability ratings and effective dates.  

The medical records identified by the Veteran have been obtained.  The Veteran was afforded a VA examination and a medical opinion was obtained.  The Veteran withdrew his request for a hearing before a Veterans Law Judge.  

No further notice to the Veteran or assistance with his claim is necessary.  

SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

During peacetime, every person employed in the active military service for six months or more shall be taken to have been in sound condition except as to defects, infirmities, or disorders noted at entrance into service, or acceptance and enrollment, or where evidence or medical judgment is such as to warrant finding that the disease or injury existed before acceptance or enrollment.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002);38 C.F.R. § 3.306 (2010). 

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity in service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b)(2010).  

Factual Background.  The Veteran was examined at service entrance in May 1958.  His spine was noted to be normal.  On three occasions in September 1958 the Veteran was seen in service with complaints of pain in the lumbosacral spine.  

November 1958 service treatment records indicate the Veteran had low back pain especially with extreme flexion.  Laseque sign was negative.  Straight leg caused no discomfort.  The Veteran was referred for an orthopedic evaluation.  The request for a consult noted the Veteran was told to wear a back brace in civilian life.  

In November 1958 the orthopedic examiner indicated the Veteran was giving a clear cut story of spondylolisthesis.  He had a sacral ledge.  He also had a longstanding history of intermittent low back pain.  The orthopedist advised he be separated from the service.  

The Veteran was admitted to the hospital for evaluation.  The Veteran gave a history of having intermittent attacks of low back pain for about the past four years.  He had been examined by civilian doctors who told him he had a bony defect of the low back (spondylolisthesis).  He was admitted for boarding and recommendation of separation from service.  

Physical examination found a moderate sacral ledge was palpable.  X-rays revealed spondylolisthesis of L5 on S1 of the first degree.  The initial impression was spondylolisthesis, L5-S1 first degree, congenital and symptomatic.  

The report of X-rays of the lumbosacral spine reads as follows: Six lumbar vertebrae are present, the last being transitional in type.  The pars interarticularis on both sides of L6 appears to be defective, although not well shown.  No overt slipping of the body of the L-6 is present.  The interspace at L6-S 1 is rather narrow.  

November 1958 clinical records indicate the Veteran had a congenital defect of the lumbosacral spine that was symptomatic for the past four years.  His chart was closed in December 1958 and a final diagnosis of spondylolisthesis, L5 on S, first degree, congenital, symptomatic, unchanged was entered.  

The Narrative Summary included the chief complaint of longstanding low back pain.  The Veteran stated he had been having intermittent, frequent attacks of low back pain for approximately the last four months prior to admission.  

The Veteran was then transferred from the evacuation hospital to the Naval hospital at Great Lakes.  His clinical history included back pain of many years duration.  His recurrent back pain of many years had been aggravated by rough Korean roads and lifting 200# artillery shells.  Currently the Veteran had a sore back because of so much riding.  His pain was relieved by arching the back and bending forward over some large object.  

Physical examination on admission found a minimal step-off between L-5 and S-1. Range of motion was good except for guarding because of pain.  He was able to walk on his heels and toes.  Straight leg raising produced pain in the low back.  Neurological examination was entirely normal  The December 1958, Medical Board recommended the Veteran be separated from the service because of a condition which existed prior to enlistment and was not aggravated by his military service, and that was ordinarily disqualifying for enlistment.  

The January 1959 Report of Medical Examination indicated the Veteran's spine was abnormal and spondylolisthesis, congenital, symptomatic, L-5 on S-1 was diagnosed.  

A Clinical Record Cover Sheet of February 1959 reflects the conclusion the disability had pre-existed service entrance and was not aggravated in service.  Separation was recommended.  

In March 2006 the Veteran submitted private medical records.  The first post service record of back pain appears in November 2000.  X-rays taken in November 2000 revealed degenerative changes of the lumbar spine with anterolisthesis of L5 on S1 and probable pars breaks at that level.  

August 2005 private records included diagnoses of lumbar degenerative disk disease and possible facet syndrome.  

October 2005 magnetic resonance imaging (MRI) of the lumbar spine showed multi-level, multifactorial central canal stenosis on the basis of congenital narrowing of the canal with degenerative disc disease, facet hypertrophic arthropathy and ligamentous prominence.  There was a large focal central disc herniation at L3-4 resulting in severe central canal stenosis at this level.  There was also moderate central canal stenosis at L1-2 and L2-3.  

A February 2006 operative report from a Pain Management Clinic included diagnosis of a large L4-5 disc herniation.  

An August 2006 letter from Kurt A. Krueger, MD., reads in part as follows:

. . . I am board certified in anesthesiology and pain medicine.  

I have been treating (the Veteran) and his back condition since August 24, 2005.  He has a very long history of this condition, and I have reviewed his past military history, service records and evaluations.  It is my professional medical opinion, within a reasonable degree of medical certainty, that there is a direct relationship between the back condition presently as well as the aggravation his back underwent because of his military service.  Although this is a congenital condition, it is my understanding he had to leave the military because of the aggravation to his back, and his back condition now is past normal progression due to the aging process.  

The Board requested a medical opinion.  A VA physician examined the Veteran in December 2010.  The physician reviewed the service treatment records, private records of treatment, examined the Veteran and reached the following conclusions.  Current diagnoses included congenital spondylolisthesis L5 on S1.  The VA physician stated there was no objective evidence to support worsening beyond the natural progression, during service.  Also diagnosed were degenerative facet arthropathy and degenerative disk disease of the lumbar spine, which the VA physician stated had their onset after service.  

Analysis.  The Veteran contends his back disorder was aggravated by his military service.  

At service entrance no disorder of the spine was noted.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304 (2010).  To rebut the presumption of soundness clear and unmistakable evidence is required demonstrating that the disorder existed prior to service and was not aggravated by service.  

In this instance there is clear and unmistakable evidence that the spondylolisthesis of the Veteran pre-existed service entrance.  The Veteran's low back pain was evaluated at two hospitals in service.  Two physicians in service both found his spondylolisthesis was congenital.  The Medical Board indicated his spondylolisthesis pre-existed service entrance.  

In Smith v. Derwinski, 1 Vet. App. 235, 236 (1991) the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") noted that spondylolisthesis is defined as forward displacement of one vertebra over another, usually of the fifth lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis.  Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988).  

Even the Veteran's private physician, Dr. Krueger noted the Veteran had a congenital back condition.  The evidence clearly and unmistakably indicates the Veteran had a congenital back disorder, spondylolisthesis, which pre-existed his entrance into service.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (1990).  

The next question to be addressed is whether the Veteran' s spondylolisthesis was aggravated in service.  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Service treatment records indicate the Veteran complained of low back pain.  In November 1958 the Veteran reported a longstanding history of low back pain.  When he was admitted to the hospital he reported having intermittent attacks of low back pain for four years.  

The VA physician in December 2010 stated there was no objective evidence to support any worsening of his spondylolisthesis beyond its natural progression during service.  

Dr. Krueger in his August 2006 letter stated the back condition was now past normal progression, not that there was an increase in pathology beyond normal progression in service.  He also stated it was due to the aging process.  

The Medical Board found the Veteran's spondylolisthesis was pre-existing and not aggravated in service.  

In this case the Veteran acknowledged he was told prior service that he had a bony defect of the low back.  He also reported consistently having a four year history of back pain.  His low back disorder evidently was symptomatic prior to service.  Furthermore, a period of 40 years then passed before another back complaint was recorded in any medical record, with that one noting the Veteran remained "quite active."  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no basis in the record for finding the underlying pathology of the Veteran's spondylolisthesis increased in service.  Thus, the evidence shows it clearly and unmistakably existed prior to service and was not aggravated by service, such that the presumption of soundness has been rebutted and a basis upon which to establish service connection has not been presented.   

The evidence of record also includes current diagnoses of disorders of the back other than congenital spondylolisthesis.  Generally in order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is evidence of current diagnoses of degenerative disc disease of the low back and herniated disks.  Beginning in 2000 degenerative changes of the low back were shown on X-rays.  While there is evidence of current diagnoses of degenerative disk disease and herniated disks, there is no evidence linking them to service.  There is no evidence of any other back disorder in service, other than the Veteran's congenital spondylolisthesis.  

There is no evidence of degenerative changes of the low back during the initial post service year.  Presumptive service connection for arthritis of the low back is not applicable in this instance.  38 C.F.R. § 3.307, 3.309 (2010).  

It is more than forty years after service separation in 1959 when the degenerative spine problem is first documented in the record.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service when considering a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The VA physician in December 2010 stated the Veteran's degenerative disc disease had its onset after service.  The Board carefully reviewed the letter written by Dr. Krueger and it is plainly confusing.  He wrote that there was a "direct relationship" between the Veteran's back condition "presently as well as the aggravation his back underwent because of military service."  He did not indicate what things were related and clearly a disorder which did not exist until after service could not have been aggravated in service.  Likewise, he attributed any progression beyond normal, to aging.  It is equally clear that aging is not related to service.  

There is no competent evidence of record linking the degenerative disc disease to  service.  Even the Veteran has not asserted his degenerative disc disease and a herniated disc were incurred in service.  In fact he has limited his contentions to asserting that his back condition was aggravated in service. 

Service connection for a back disorder is not warranted.  


ORDER

Service connection of a back disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


